DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 5-11 are pending. Claims 2-4 are canceled. 

Response to Amendment
The amendment filed on 01/22/2021 has been entered. Claims 1 and 5-11 remain pending in the application, and claims 2-4 are canceled. Applicant’s amendments to the Specification and Claims have overcome each and every object and 112(b) rejections previously set forth in the Non-Final Office Action mailed on 10/22/2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “terminal communication device” and “vehicle communication device” in claims 1 and 9-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitations "the first processor" and “the second processor” in line 7..  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 2013/0268139 A1), hereinafter Endo, in view of Stanfield et al. (US 8841987 B1), hereinafter Stanfield, and Evans et al. (US 2012/0127906 A1), hereinafter Evans. 
Regarding claims 1 and 9-11, Endo teaches a remote startup system comprising: 
a terminal 40 (Fig. 1, [0036], “terminal 40”); 
a center server 502 configured to communicate with the terminal and receive a startup request from the terminal (Figs. 1and 5B, [0041], “the server 502 stands by or waits for the start request command that is transmitted from the terminal 40”); and 
a vehicle 20 on which a driving device 201 is mounted, the vehicle 20 being configured to communicate with the center server 502, receive the startup request from the center server 502, and start up the driving device 201 (Figs. 1 and 5C, [0043], “the in-vehicle apparatus 30 is in a state of standing by or waiting for a start permission command transmitted from the server 502 … the start permission command is transmitted or outputted to the engine start ECU 201”), 
…
the terminal includes one of a first processor and a second processor that are each configured to communicate with the center server ([0036], “the terminal 40 includes: a control circuit 401”), 
the vehicle includes the other of the first processor and the second processor ([0035], “the in-vehicle apparatus 30 includes: a wireless communication controller 301; a control circuit 302 containing a CPU and memory”), 
…
Yet, Endo fails to specifically disclose the first processor is configured to permit direct communication using the terminal communication device and the vehicle communication device when communication between the first processor and the center server is disrupted, the direct communication being transmission or reception of information on the startup of the driving device based on the startup request, the direct communication being performed between the terminal and the vehicle directly without passing through the center server, and when the direct communication is permitted, transmit a connection request signal for requesting establishment of communication between the terminal and the vehicle to the second processor, the connection request signal being transmitted by using the terminal communication device or the vehicle communication device, and the second processor is configured to, when receiving the connection request signal from the first processor, establish the communication between the terminal and the vehicle using the terminal communication device and the vehicle communication device, and transmit a notification regarding information transmitted or received between the terminal and the vehicle to the center server when the communication between the terminal and the vehicle is established.
However, in the same field of endeavor, Stanfield teaches a remote startup system comprising wherein
the terminal includes a terminal communication device configured to communicate with the vehicle (Col. 21, lines 33-35, “Block S440 can pair the dongle 190 with the mobile computing device over Bluetooth 2.0 wireless communication protocol”), 
the vehicle includes a vehicle communication device configured to communicate with the terminal (Col. 21, lines 33-35, “Block S440 can pair the dongle 190 with the mobile computing device over Bluetooth 2.0 wireless communication protocol”), 
the first processor is configured to 
permit direct communication using the terminal communication device and the vehicle communication device when communication between the first processor and the center server is disrupted, the direct communication being transmission or reception of information on the startup of the driving device based on the startup request, the direct communication being performed between the terminal and the vehicle directly without passing through the center server (Fig. 8, Col. 20, lines 2-11, “the dongle can resort to direct communication with the computing device (or the mobile computing device can resort to direct communication with the dongle) if cellular communication is inaccessible and/or if cellular signal strength falls below a threshold value”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Endo to provide direct communication between the terminal and the vehicle when communication with the center server is disrupted, as taught by Stanfield. One of the ordinary skill in the art would have been motivated to make this modification in order to provide immediate access directly from the terminal to the vehicle or from the vehicle to the terminal without having to establish a communication connection with the center server, which would require more processing time and operations. 
Neither Endo nor Stanfield teaches when the direct communication is permitted, transmit a connection request signal for requesting establishment of communication between the terminal and the vehicle to the second processor, the connection request signal being transmitted by using the terminal communication device or the vehicle communication device, and the second processor is configured to, when receiving the connection request signal from the first processor, establish the communication between the terminal and the vehicle using the terminal communication device and the vehicle communication device, and transmit a notification regarding information transmitted or received between the terminal and the vehicle to the center server when the communication between the terminal and the vehicle is established.
However, in the same field of endeavor, Evans teaches a method and apparatus for managing communications between a mobile device and a machine (Abstract) comprising when the direct communication is permitted, transmit a connection request signal for requesting establishment of communication between the terminal and the vehicle to the second processor ([0036], “The user indicates to the mobile device 14 to attempt to communicate with the mobile machine 12 (step 1004). For example, the mobile device 14 may provide an "Accept" option or a "Reject" option along with the display of the presentation information 30 to enable the user to indicate a desire to obtain attribute information 28 from the mobile machine 12”), the connection request signal being transmitted by using the terminal communication device or the vehicle communication device ([0038], “communications between the mobile device 14 and the mobile machine 12 are via a LAN 16”), and 
the second processor is configured to, when receiving the connection request signal from the first processor (Fig. 2, Step 1004), 
establish the communication between the terminal and the vehicle (Fig. 2, Step 1004, “Decision made to communicate with mobile machine”) using the terminal communication device and the vehicle communication device ([0038], “communications between the mobile device 14 and the mobile machine 12 are via a LAN 16”), and 
transmit a notification regarding information transmitted or received between the terminal and the vehicle ([0035], “the mobile machine 12 may periodically broadcast, such as by multicasting, a message that the mobile machine 12 has attribute information 28 about the mobile machine 12 … The mobile device 14 receives the multicast message, including the mobile machine ID 34, the presentation information 30, and the location (step 1002).”) to the center server when the communication between the terminal and the vehicle is established (Fig. 2, [0038], “the mobile device 14 sends a message to the brokering server 20 which may include, for example, the mobile machine ID 34, the location information, a password, or a device ID of the mobile device 14 (step 1006)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Endo, as modified by Stanfield, to establish communication between the vehicle and the terminal and to transmit a notification regarding information transmitted or received between the terminal and the vehicle to the center server. One of the ordinary skill in the art would have been motivated to make this modification in order to verify the exchanged information between the terminal and the vehicle with the stored information in the center server, thus ensuring that the vehicle or the terminal is communicating with its corresponding vehicle or terminal and that each of the vehicle and the terminal is in the communication zone, as suggested by Evans in [0039].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo, in view of Stanfield and Evans, and in further view of Zaid et al. (US 2011/0112969 A1), hereinafter Zaid. 
Regarding claim 5, Endo, Stanfield, and Evans fail to specifically disclose the second processor is configured to communicably connect one of the terminal and the vehicle that is a transmission source of the connection request signal to the center server through tethering when receiving the connection request signal. 
However, in the same field of endeavor, Zaid teaches the second processor is configured to communicably connect one of the terminal and the vehicle that is a transmission source of the connection request signal to the center server through tethering when receiving the connection request signal (Fig. 6, [0130], “exchange of vehicle access control information is relayed by vehicles in an ad hoc vehicle network consisting of vehicles that are capable of ad hoc communications with one or more nearby vehicles using short-range wireless communication protocol… trip related information such as vehicle usage information is reported back to a central server periodically using the tethered wireless communication capability of the wireless communication device”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Endo, as modified by Stanfield and Evans, to communicate with the center server through tethering, as taught by Zaid. One of the ordinary skill in the art would have been motivated to make this modification in order to construct vehicle access control at a much lower cost, as suggested by Zaid. 

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo, in view of Stanfield and Evans, and in further view of Harumoto et al. (US 2013/0151036 A1), hereinafter Harumoto.
Regarding claim 6, Endo, Stanfield, and Evans do not specifically teach the first processor is configured to: periodically transmit a response request signal to the center server, and determine whether or not the communication between the first processor and the center server is available based on a presence or absence of a reply from the center server in response to the response request signal.
However, in the same field of endeavor, Harumoto teaches the first processor is configured to: periodically transmit a response request signal to the center server, and determine whether or not the communication between the first processor and the center server is available based on a presence or absence of a reply from the center server in response to the response request signal ([0111], “First, the controller 11 judges whether the request for connection has been transmitted by the center 30. The controller 11 makes this judgment based on the judgment whether the command of the request for communication connection has been received from the center 30 via the communicator 13. When the controller 11 judges that the request for communication connection has not been received, the procedure moves to the step for judging whether any data have been received. In the case of judging that connection request has been received, the controller, if available, permits the communication connection to establish communication”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Endo, as modified by Stanfield and Evans, to determine whether the communication between the first processor and the center server is available based on a presence or absence of a reply from the center server, as taught by Harumoto. One of the ordinary skill in the art would have been motivated to make this modification in order to seek communication with the center server before resorting to direct communication between the vehicle and the terminal as the communication through the center server exhibits greater security, as suggested by Stanfield.  

Regarding claim 7, Endo does not specifically disclose the first processor is configured to determine whether or not to permit the direct communication based on a result of the determination as to whether or not the communication between the first processor and the center server is available. 
However, Stanfield teaches the first processor is configured to determine whether or not to permit the direct communication based on a result of the determination as to whether or not the communication between the first processor and the center server is available (Col. 20, lines 2-11, “the dongle can default to receiving communications from the user’s mobile computing device via the remote server … but the dongle can resort to direct communication with the mobile computing device … if cellular communication is inaccessible and/or if cellular signal strength falls below a threshold value”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Endo, as modified by Stanfield, Evans, and Harumoto, to permit direct communication when the communication between the first processor and the center is not available, as taught by Stanfield. One of the ordinary skill in the art would have been motivated to make this modification in order to provide immediate access directly from the terminal to the vehicle or from the vehicle to the terminal when communication with the center server is not available to prevent a complete shutdown of communication between the vehicle and the terminal in a case that a user of the terminal needs an emergency access to the vehicle. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo, in view of Stanfield, Evans, and Harumoto, and in further view of Lacher (US 9,581,453 B2), hereinafter Lacher.
Regarding claim 8, Endo, Evans, and Harumoto do not specifically disclose the first processor is configured to permit the direct communication when a determination is made, based on a determination result, that the communication between the first processor and the center server is disrupted and an elapsed time of communication disruption exceeds a predetermined threshold value. 
However, Stanfield teaches the first processor is configured to permit the direct communication when a determination is made, based on a determination result, that the communication between the first processor and the center server is disrupted (Col. 20, lines 2-11, “the dongle can default to receiving communications from the user’s mobile computing device via the remote server … but the dongle can resort to direct communication with the mobile computing device … if cellular communication is inaccessible and/or if cellular signal strength falls below a threshold value”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Endo, as modified by Stanfield, Evans, and Harumoto, to permit direct communication when the communication between the first processor and the center is not available, as taught by Stanfield. One of the ordinary skill in the art would have been motivated to make this modification in order to provide immediate access directly from the terminal to the vehicle or from the vehicle to the terminal when communication with the center server is not available to prevent a complete shutdown of communication between the vehicle and the terminal in a case that a user of the terminal needs an emergency access to the vehicle.
Endo, Stanfield, Evans, and Harumoto do not specifically disclose an elapsed time of communication disruption exceeds a predetermined threshold value. 
However, in the same field of endeavor, Lacher teaches an elapsed time of communication disruption exceeds a predetermined threshold value (Col. 6, lines 52-56, “The mobile communication device may repeatedly attempt to establish communication link until being successful or cancel the attempt after a predetermined period of time or number of unsuccessful connection attempts.”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Endo, as modified by Stanfield, Evans, and Harumoto, to provide an elapsed time of communication disruption, as taught by Lacher. This modification would result in a remote startup system that avoids direct communication between the vehicle and the terminal when it is determined that communication with the center server is available as the communication through the center server exhibits greater security, as suggested by Stanfield.  

Response to Arguments
Applicant’s arguments, filed on 1/22/2021, with respect to the rejection(s) of claim(s) 1 under Endo, in view of Stanfield and Harumoto, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made via Endo, in view of Stanfield and Evans. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962.  The examiner can normally be reached on Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                            /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664